—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered April 8, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Issues of credibility were properly presented to the trier of fact and we find no reason to disturb its determinations. Concur — Tom, J. P., Rubin, Andrias, Buckley and Friedman, JJ.